t c summary opinion united_states tax_court kevin patrick mckenna and ananda l mckenna petitioners v commissioner of internal revenue respondent docket no 13440-08s filed date shervon m small for petitioners zachary sharpe for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure petitioners challenge the outcome of a date internal_revenue_service irs appeals collection hearing determination concerning a final notice_of_intent_to_levy for petitioners’ unpaid federal_income_tax liability for respondent issued a notice_of_determination sustaining the levy action and denying petitioners’ request for abatement of the additions to tax for for failure_to_file failure to pay the tax_shown_on_the_return and failure to pay estimated_tax assessed under sec_6651 and and a respectively the issues for decision are whether petitioners are liable for the additions to tax for and whether respondent abused his discretion in denying petitioners’ request for abatement of the additions to tax and in upholding the levy action background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york when they filed their petition petitioners married in they have one daughter who resides with them in ms mckenna worked full time as an independent_contractor for doctor leonard’s healthcare catalogs dr leonard’s a mail order and online health products business dr leonard’s reported ms mckenna’s earnings on a form 1099-misc miscellaneous income at the time of trial she worked for dr leonard’s only day a week mr mckenna is college educated with a degree in engineering he completed course work but not the thesis for an m b a in finance he held jobs in operations management industrial engineering and finance until from through the date of trial mr mckenna remained unemployed except for months during when a temporary employment agency placed him with the hongkong and shanghai banking corp usa the bank fired mr mckenna because he could not control his anger mr mckenna has a long history of mental health issues and alcohol and substance abuse although he believes he has suffered from mental health problems since childhood mr mckenna did not begin attending therapy sessions and taking medication until after the death of a close friend in the mid-1990s as of trial he was taking medication to alleviate the effects of his mental and physical health problems mr mckenna is not alone in his struggles both ms mckenna and their daughter suffer from mental health issues as well mr mckenna is in charge of the household finances including paying bills such as rent and utilities although he pays some household bills late mr mckenna does ultimately pay them on date after ms mckenna learned that the irs had levied upon the couple’s joint bank account to satisfy unpaid income_tax liabilities mr mckenna filed the couple’s federal_income_tax returns he did not include payments for the balances due on the returns ms mckenna had assumed that mr mckenna had timely filed the returns and paid the balances because he had done so in the past mr mckenna hid correspondence from the irs under a couch whenever ms mckenna asked mr mckenna about their tax returns he told her that they were being taken care of petitioners received a final notice_of_intent_to_levy dated date for years they received another final notice_of_intent_to_levy dated date for years as of the october date petitioners’ unpaid federal_income_tax liability for totaled dollar_figure consisting of petitioners’ self-assessed balance due of federal_income_tax of dollar_figure interest of dollar_figure and additions to tax of dollar_figure for late filing dollar_figure for late payment and dollar_figure for failure to pay estimated_tax on date petitioners filed form request for a collection_due_process or equivalent_hearing for the irs informed petitioners that because their request for a hearing for years was made more than days past the date notice their request was too late to warrant a collection hearing instead the irs provided an equivalent_hearing for those years in their petition petitioners asked the court to include in the court’s review however the court granted respondent’s motion to dismiss for lack of jurisdiction for because the court lacks jurisdiction over equivalent hearings see sec_6330 rule b with respect to the irs provided petitioners with a collection hearing because petitioners’ request for a hearing for was made within days of the irs notice dated date the parties conducted the hearing by telephone conference on date with solely mr mckenna participating for petitioners mr mckenna requested that the irs abate the additions to tax for all years because he had reasonable_cause to file and pay late namely his substance abuse and mental health issues the settlement officer informed mr mckenna that unless mr mckenna provided more documentation petitioners would not have substantiated reasonable_cause to abate the additions to tax nonetheless trying to resolve the case in the interest of taxpayer relations the settlement officer proposed abating the additions to tax for totaling dollar_figure and crediting the dollar_figure toward the unpaid federal_income_tax liability for by early petitioners had paid the outstanding balances for in consideration the settlement officer requested that petitioners provide more substantiation regarding mr mckenna’s physical and mental problems and that petitioners complete a form 433-d installment_agreement providing information to arrange a monthly installment_plan to pay the balance of the unpaid federal_income_tax liability for at no time during the hearing did mr mckenna dispute that petitioners owed the tax reported on the return challenge the appropriateness of the collection action or offer collection alternatives for payment of the federal_income_tax due petitioners did not provide the information that the settlement officer had requested irs appeals issued a notice_of_determination dated date sustaining the collection action for petitioners timely petitioned this court contending in main part that irs appeals abused its discretion by pressuring petitioners into a telephone conference even though mr mckenna had stressed that the issues were too complex for him to properly explain by telephone and therefore the irs should have provided a face-to-face collection hearing and denying abatement of the additions to tax for despite the severity of mr mckenna’s mental health and substance abuse issues discussion i judicial review of collection hearing determinations the secretary may levy upon property and property rights of any taxpayer who fails to pay taxes after the secretary makes a notice_and_demand for payment sec_6331 the secretary may levy with respect to any unpaid tax but only if the secretary gives written notice to the taxpayer days before executing the levy sec_6331 the notice must advise the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a hearing sec_6330 if the taxpayer requests a hearing an officer_or_employee of the commissioner’s appeals_office with no prior involvement with respect to the unpaid tax at issue conducts the hearing sec_6330 the appeals officer verifies that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 a taxpayer may also challenge amounts the taxpayer reported as due on the original return 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review determinations by the commissioner’s office of appeals upholding levy actions sec_6330 generally we consider only those issues that the taxpayer raised during the sec_6330 hearing 129_tc_107 118_tc_488 however without regard to a challenge by the taxpayer the court has jurisdiction to review the appeals officer’s mandated verification under sec_6330 that the commissioner has met the requirements of any applicable law or administrative procedure 131_tc_197 where the underlying tax_liability is properly at issue the court reviews the commissioner’s determination de novo 114_tc_604 114_tc_176 the court reviews determinations regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the commissioner exercises discretion without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir respondent does not contest the fact that petitioners did not receive a notice_of_deficiency or otherwise have an opportunity to dispute their liability for therefore the underlying tax_liability for is properly at issue and we review it de novo see montgomery v commissioner supra ii telephone conference nothing in the record indicates that petitioners requested a face-to-face collection hearing mr mckenna did not raise the issue during the telephone conference petitioners’ first mention of the issue is in their petition the court considers only arguments issues and other matters raised at the collection hearing or otherwise brought to the attention of irs appeals magana v commissioner supra sec_301_6330-1 q a-f3 proced admin regs even if petitioners had requested a face-to-face hearing the law is well settled that the commissioner is not required to provide a face- to-face meeting katz v commissioner supra pincite that is because the commissioner has finite resources and because hearings conducted under sec_6330 are informal proceedings not formal adjudications id thus while taxpayers are generally entitled to a face-to-face hearing the law does not invariably require a face-to-face meeting and the commissioner may conduct the hearing by telephone or by correspondence id pincite sec_301_6330-1 q a-d6 and d7 proced admin regs iii challenge to the underlying tax_liability a taxpayer bears the burden of proving that the underlying tax_liabilities are incorrect rule a 290_us_111 however the commissioner bears the burden of production with respect to the additions to tax sec_7491 116_tc_438 to meet that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the relevant addition higbee v commissioner supra pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the determination including providing evidence of reasonable_cause or other exculpatory factors id pincite a failure_to_file under sec_6651 a taxpayer who fails to file a return is subject_to an addition_to_tax in the amount of percent of the tax for each month or fraction of a month during which the failure continues not to exceed percent in the aggregate sec_6651 respondent met the burden of production by producing form_4340 certificate of assessments payments and other specified matters showing that petitioners filed their federal_income_tax return on date see 115_tc_35 form provides presumptive evidence that a tax has been validly assessed a taxpayer will not be liable for an addition_to_tax under sec_6651 if the taxpayer can show that the failure_to_file was due to reasonable_cause and not due to willful neglect 469_us_241 reasonable_cause exists when a taxpayer exercises ordinary business care and prudence and is nonetheless unable to file his return by the date prescribed by law sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners contend that mr mckenna’s substance abuse and mental health issues constitute reasonable_cause this court has held that drug and alcohol abuse and mental incapacity are not necessarily reasonable_cause to relieve the taxpayer of liability for the failure_to_file addition_to_tax hazel v commissioner tcmemo_2008_134 tamberella v commissioner tcmemo_2004_47 affd 139_fedappx_319 2d cir in hazel and tamberella the court looked to testimony from witnesses besides the self-serving testimony of the taxpayer to determine the degree of the taxpayer’s mental incapacity the court also sought to decide whether the taxpayer was capable of continuing or managing his personal business and affairs and whether the taxpayer provided any documents buttressing the taxpayer’s position mr mckenna testified credibly regarding his substance abuse and mental health issues stating these issues caused his employment problems however at no time did he assert he was unable to carry on responsibilities related to the household finances including preparing and filing federal_income_tax returns and paying the balances shown on the returns ms mckenna in her testimony mentioned her daughter’s and her own mental health issues but she did not expound on this statement or corroborate mr mckenna’s mental incapacity mr mckenna was in charge of his family’s finances during he paid the rent and the other household bills these actions indicate mr mckenna’s ability to sufficiently manage the family’s household finances this court has held that time spent in a drug and alcohol treatment center that overlaps with the statutory deadline for filing a tax_return is reasonable_cause for failure_to_file such a return harbour v commissioner tcmemo_1991_532 petitioners offered no testimony or documentary_evidence indicating that mr mckenna was hospitalized for his mental health or substance abuse problems at the time petitioners’ federal_income_tax return was due it is important to note that the taxpayer in harbour was found to have proven reasonable_cause not because he was mentally incapacitated but because he was physically incapacitated by his stay in the treatment center mr mckenna did provide one other piece of evidence concerning his mental state a letter from david l speights ph d the letter describes mr mckenna’s inability to participate appropriately in social or occupational settings where interaction with coworkers is necessary dr speights also stated that mr mckenna has superior intelligence and can perform highly technical tasks as long as they require little interaction with colleagues the act of timely filing one’s federal_income_tax returns fits into neither a social nor an occupational context which is where dr speights explains that mr mckenna has the most difficulty mr mckenna’s social awkwardness does not diminish his intellectual capacity as dr speights noted in his letter the letter does not support petitioners’ premise that mr mckenna could not timely file the couple’s federal_income_tax return additionally ms mckenna herself could have but did not timely file petitioners’ joint tax_return she testified that she was working full time in and that mr mckenna took care of the couple’s income_tax return responsibilities the incapacity of one taxpayer is not an excuse for the other taxpayer on a joint_return not to timely file the return fambrough v commissioner tcmemo_1990_104 taxpayer could not rely on tending to his wife’s and brother’s illnesses as reasonable_cause for failure_to_file his federal_income_tax returns because he was not personally incapacitated although the court is sympathetic to petitioners’ mental health issues petitioners have failed to establish that they had reasonable_cause for their failure to timely file their joint federal_income_tax return for see higbee v commissioner t c pincite hazel v commissioner supra therefore petitioners are liable for the addition_to_tax for failure_to_file and respondent did not abuse his discretion in declining to abate the addition_to_tax for late filing of the federal_income_tax return b failure to pay income_tax under sec_6651 a taxpayer is liable for an addition_to_tax if he fails to pay the amount shown as tax on any return specified in sec_6651 sec_6651 120_tc_163 the amount added to the tax is percent for each month or fraction of a month during which the failure continues not to exceed percent of the tax in the aggregate sec_6651 if the taxpayer can show that the failure to pay the tax was due to reasonable_cause and not wilful neglect no amount will be added to the tax shown on his return id form_4340 shows that petitioners filed their federal_income_tax return on date the irs assessed the balance due of dollar_figure and petitioners did not pay the tax therefore respondent met his burden of production pertaining to the addition_to_tax for failure to pay the amount shown as tax on a federal_income_tax return the test for reasonable_cause for failure to pay is the same as the test for reasonable_cause for failure_to_file as discussed above petitioners have not established that they had reasonable_cause for filing their federal_income_tax return late or for paying their balance late therefore petitioners are liable for the addition_to_tax for failure to pay the tax shown on the return and respondent did not abuse his discretion in not abating this addition_to_tax c failure to pay estimated_tax under sec_6654 a taxpayer who is either self-employed or an independent_contractor is liable for an addition_to_tax for failure to pay estimated income_tax sec_6654 the code requires a taxpayer with adjusted_gross_income of less than dollar_figure to make estimated payments in the lesser_of percent of the tax due for the current_year or percent of the tax_shown_on_the_return for the preceding year sec_6654 petitioners are subject_to sec_6654 because of ms mckenna’s income from working as an independent_contractor for dr leonard’s she testified that dr leonard’s did not withhold taxes and that it was her responsibility to do so respondent established that petitioners made no estimated_tax payments for and that petitioners had a balance due of dollar_figure respondent also provided a form_4340 showing that petitioners had a federal_income_tax liability of dollar_figure for therefore respondent met his burden of production for the addition_to_tax for failure to pay estimated income_tax see 127_tc_200 affd 521_f3d_1289 10th cir reasonable_cause is not a defense for an underpayment of estimated_tax sec_1_6654-1 income_tax regs nonetheless sec_6654 sets forth three exceptions where the addition_to_tax will not be imposed where the tax due is less than dollar_figure where no liability existed for the prior year or where the secretary determines that imposition of the tax would be against equity and good conscience due to unusual circumstances or for taxpayers who are disabled or are at least age and newly retired the record indicates that in petitioners were younger than age petitioners testified as to their physical and mental health issues but did not provide corroborating evidence showing that the severity of their difficulties warranted respondent’s refraining under sec_6654 from imposing the addition moreover petitioners provided no information regarding the mental health issues of ms mckenna whose work as an independent_contractor generated the estimated_tax liability she worked full time indicating that she had the mental capacity to ensure that her estimated_taxes were paid thus for the foregoing reasons petitioners are liable for the addition_to_tax for failure to pay estimated_tax and respondent did not abuse his discretion in imposing the addition_to_tax for failure to pay estimated_tax iv conclusion reviewing the record as a whole we find that petitioners are liable for the three additions to tax for under sec_6651 and and a and that respondent did not abuse his discretion in denying petitioners’ request for abatement of the additions to tax or in upholding the levy action the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
